OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS


1.~’                  AUSTIN
         IIsohor pour quution8        ah0916bo aasweredin tti
no$atlYe.




             'phou prlnolp&B lre b x l*ily  ltat.8,sir r rthe
                                                           t, aon-
ZLabWOy      air tbo 5tatb (lnoludlng aounttrr  aa tlm %ta8e*a +
     tlodk   mbaltialon   lxOrOklng   th0 porcrre 0r 0armignty1,
IF the lbsenoo of a statute orcrstlagruofrlkbilityg and, 6eoonU,
8b8 lpro88 prorlsloaof the Oowtltritioa(&Mole XII, Sao8latm
5L 32 ~I% 53).    Phore oorutlmslonalprorldaa8   have bua 4lr
ouue6, aa 3ho ooiart  optnioao oonrtmlng thorn hate been cited
apoolallyla 00~ OplaloaWo. O-21$5,a oopf or whloh you almAy      '
haYa la your posaOasfoa.
                                                Your8 Yery truly




OSIEP